Exhibit 10.1

AMENDMENT NO. 2

Dated as of December 27, 2013

to

CREDIT FACILITY LOAN AGREEMENT

Dated as of May 8, 2012

THIS AMENDMENT NO. 2 (“Amendment”) is made as of December 27, 2013, by and among
PROPEL FINANCIAL SERVICES, LLC, a Texas limited liability company (“Borrower”),
the financial institutions listed on the signature pages hereof (the “Banks”)
and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent (in such capacity, “Agent”) under that certain Credit
Facility Loan Agreement dated as of May 8, 2012, by and among the Borrower, the
Banks and the Agent, as amended by the Amendment No. 1 to Credit Facility Loan
Agreement dated as of February 7, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Borrower has requested a Facility Increase pursuant to Section 2.16
of the Credit Agreement;

WHEREAS, the Banks and the Agent have agreed to such Facility Increase on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Banks and the Agent have agreed to enter into this Amendment.

1.     Amendments to Agreement. Effective as of the date hereof, the Credit
Agreement is amended as follows:

(a)    Section 1.1 of the Credit Agreement is further amended to amend and
restate the definitions of “Committed Sum”, “Eligible Tax Lien”, “Notes
Receivable”, “Revolving Loan”, “Revolving Note”, “Security Agreement”, and
“Specified Percentage” and to add a definition of “Field Audit” as set forth
therein in their entirety as follows:

“ “Committed Sum” means, in the aggregate, the sum of $200,000,000.00, or less
as the same may be reduced in accordance with the terms of this Agreement.”

“ “Eligible Tax Lien” means, a tax lien, properly perfected in accordance with
applicable law, (a) on real property located in the State of Arizona, and
(b) acquired, directly or indirectly, from governmental taxing authorities by a
Credit Party.”

“ “Field Audit” is defined in Section 6.13 hereof.”

 

1



--------------------------------------------------------------------------------

“ “Notes Receivable” means the promissory notes, negotiable instruments and
other writings that (a) evidence a right to the payment of a monetary obligation
payable to a Credit Party, whether now owned or hereafter made, originated or
acquired by a Credit Party and (b) (i) are secured by a lien and security
interest in real property located in the State of Texas (with such lien and
security interest having been properly perfected in accordance with applicable
law), or (ii) were acquired prior to the date hereof and are listed and
described on Schedule Three hereof.”

“ “Revolving Loan” means the $200,000,000.00 revolving line of credit loan made
pursuant to this Agreement.”

“ “Revolving Note” means, individually and collectively, the following:

(a)     the Revolving Promissory Note dated as of December 27, 2013, in the
original principal amount of $49,000,000.00, executed by Borrower and payable to
the order of TCB, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof;

(b)     the Revolving Promissory Note dated as of December 27, 2013, in the
original principal amount of $37,500,000.00, executed by Borrower and payable to
the order of Amegy, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof;

(c)     the Revolving Promissory Note dated as of December 27, 2013, in the
original principal amount of $34,000,000.00, executed by Borrower and payable to
the order of BOT, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof;

(d)     the Revolving Promissory Note dated as of December 27, 2013, in the
original principal amount of $34,375,000.00, executed by Borrower and payable to
the order of City Bank, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof;

(e)     the Revolving Promissory Note dated as of December 27, 2013, in the
original principal amount of $28,125,000.00, executed by Borrower and payable to
the order of Lone Star, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof; and

(f)     the Revolving Promissory Note dated as of December 27, 2013, in the
original principal amount of $17,000,000.00, executed by Borrower and payable to
the order of Green Bank, and all amendments, extensions, renewals, replacements,
increases, and modifications thereof.”

“ “Security Agreement” means each Security Agreement executed by a Credit Party
in favor of Agent, in form and substance satisfactory to Agent, as the same may
be amended, restated, supplemented or modified from time to time.”

“ “Specified Percentage” means, as to any Bank, for Advances made to Borrower
out of the Committed Sum and the definition of “Majority Banks”, the percentage
as agreed among the Agent and the Banks, initially as follows:

 

2



--------------------------------------------------------------------------------

Bank

 

    

 

Specified Percentage

 

  

 

 

TCB

     24.5000%   

 

Amegy

     18.7500%   

 

BOT

     17.0000%   

 

City Bank

     17.1875%   

 

Lone Star

     14.0625%   

 

Green Bank

     8.5000%   

Notwithstanding the foregoing, the percentage of the aggregate amount of
outstanding Advances hereunder, both before and after giving effect to any
Facility Increase, funded by and owed solely to the Agent (and not to any
participating lender or other participating financial institution) shall be no
less than the percentage of the aggregate amount of outstanding Advances (again,
both before and after giving effect to any Facility Increase) funded by and owed
to any other Bank hereunder.

(b)     Section 6.3 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“6.3   Payment of Debts. Borrower will, and will cause each Credit Party to, pay
or cause to be paid all of its Debt prior to the date on which penalties attach
thereto (except to the extent and so long as the payment thereof is being
properly contested in good faith and diligently prosecuted by appropriate
proceedings and adequate reserves have been established therefor).”

(c)     Section 6.4 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“6.4   Taxes. Borrower will, and will cause each Credit Party to, promptly pay
or cause to be paid when due (for the account of Agent, where appropriate) any
and all Taxes due by each of the Credit Parties, including, without limitation,
all taxes, duties, fees, levies and other charges of whatsoever nature which
have been or may be imposed by any government or by any department, agency,
state, other political subdivision or taxing authority thereof or therein;
provided that a Credit Party shall not be required to pay and discharge any such
Taxes or charges so long as the validity thereof shall be contested in good
faith and diligently prosecuted by appropriate proceedings and the applicable
Credit Party shall set aside on its books adequate reserves with respect thereto
and shall pay any such Taxes or charge before the property subject thereto shall
be sold to satisfy any lien which has attached as security therefor.”

(d)     Section 6.13 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“6.13  Field Audit. Within sixty (60) days after the last day of each calendar
quarter, beginning with the quarter ending December 31, 2013, and at such other
times as Agent may reasonably request in writing following any change in
circumstances that the

 

3



--------------------------------------------------------------------------------

Agent reasonably believes may have an adverse impact (other than an immaterial
impact) on the Collateral, Borrower shall, and shall cause each of the Credit
Parties to, permit representatives of Agent, at the expense of Borrower, to
inspect and conduct an audit of all of the Credit Parties’ assets, properties,
books and records (including the Notes Receivable and Eligible Tax Liens) (each
a “Field Audit”). Each Field Audit shall be consistent in scope with the Field
Audit performed as of September 30, 2013, and Agent shall not modify of amend
the scope of any Field Audit in any material respect without first obtaining the
written consent of the Super-Majority Banks.”

(e)     Section 7.6 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“7.6     Loans and Investments. Borrower will not, and will not permit any other
Credit Party to, make any advance, loan, extension of credit, or capital
contribution to or investment in, or purchase, any stock, bonds, notes,
debentures, or other securities of, any Person (collectively, “Investments”),
except:

(a)     Notes Receivable and portfolios of Notes Receivable;

(b)     Eligible Tax Liens and portfolios of Eligible Tax Liens;

(c)     readily marketable direct obligations of the United States of America or
any agency thereof with maturities of one year or less from the date of
acquisition;

(d)     depository accounts maintained at a commercial bank operating in the
United States of America having capital and surplus in excess of $50,000,000.00;

(e)     Investments in other Credit Parties; and

(f)     Investments in Subsidiaries not constituting Credit Parties, provided
that each Investment in a Subsidiary not constituting a Credit Party shall not
exceed $50,000.00 and the aggregate outstanding Investments in Subsidiaries not
constituting Credit Parties shall not exceed $250,000.00 at any time;

provided, however, the preceding is not intended to prohibit nominal loans by
the Credit Parties, taken as a whole, to one or more of their employees as long
as the outstanding principal amount of such loans, taken as a whole, does not
exceed $20,000.00 in the aggregate at any one time.”

(f)     Section 7.14. A new Section 7.14 of the Credit Agreement is hereby added
as follows:

7.14     Collateral. Borrower will not, and will not permit any other Credit
Party to, allow any of the Collateral to secure or be assigned or pledged to any
Debt other than the Loan. Borrower will not, and will not permit any other
Credit Party to, commingle any Notes Receivable, Eligible Tax Liens, or any
payments thereof or proceeds therefrom, with any notes, tax liens, payments or
proceeds held or received by any Affiliate or Subsidiary of Parent Guarantor or
by Borrower (or any other Credit Party) as a loan servicer for any such
Affiliate or Subsidiary of Parent Guarantor. Borrower will not, and will not
permit any other Credit Party to, use Borrower’s vault (or other location
acceptable to Agent to secure the Collateral) to hold any notes, tax liens,
payments or proceeds other than the Notes Receivable, Eligible Tax Liens, and
any payments thereof or proceeds therefrom.

 

4



--------------------------------------------------------------------------------

(g)     Section 9.8 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“9.8    Failure to Properly Secure Collateral. The failure of Borrower or any
Obligated Party to keep the Collateral, including any Notes Receivable or
Eligible Tax Liens, consisting of promissory notes, negotiable instruments or
other writings secure in Borrower’s vault or other location acceptable to Agent,
except as otherwise required in the ordinary course of the Borrower’s or such
Obligated Party’s business and management of such Collateral.”

(h)     Annex A. Annex A to the Credit Agreement is hereby amended and restated
in its entirety as follows:

ANNEX A

ADDITIONAL CREDIT PARTIES

RioProp Ventures, LLC, a Texas limited liability company

BNC Retax, LLC, a Texas limited liability company

RioProp Holdings, LLC, a Texas limited liability company

Bayfront Investment LLC, a Delaware limited liability company

Fireside Funding LLC, a Delaware limited liability company

Snowcap Financial LLC, a Delaware limited liability company

Desert Tree Capital LLC, a Delaware limited liability company

Green Meadow Financial LLC, a Delaware limited liability company

(i)     Subsidiaries. The “Subsidiaries” portion of Schedule Two to the Credit
Agreement is hereby amended and restated in its entirety as follows:

Subsidiaries

RioProp Holdings, LLC, a Texas limited liability company

Bayfront Investment LLC, a Delaware limited liability company

Fireside Funding LLC, a Delaware limited liability company

Snowcap Financial LLC, a Delaware limited liability company

Desert Tree Capital LLC, a Delaware limited liability company

Green Meadow Financial LLC, a Delaware limited liability company

2.     Effective Date. This Amendment shall become effective as of the first
date upon which the Agent shall have received counterparts of the Amendment duly
executed by the Borrower, Guarantors, each Bank and the Agent.

3.     Conditions. The following are conditions to this Amendment and must be
satisfied prior to any funding of the Facility Increase:

(a)     Agent has received a Field Audit of each Credit Party’s assets,
properties, books and records (including the Notes Receivable and Eligible Tax
Liens) as of September 30, 2013, in form and content acceptable to Agent and
Super-Majority Banks.

 

5



--------------------------------------------------------------------------------

(b)     Agent has received a UCC financing statement search on each Credit Party
with results acceptable to Agent and Super-Majority Banks.

(c)     Borrower shall pay to Agent, for the ratable account of the Banks, an
additional Origination Fee in an amount equal to 0.25% [25 bps] of the Facility
Increase, or $100,000.00.

(d)     Borrower, Guarantors, each Bank and Agent have executed and delivered to
Agent this Amendment and any documents to be executed and delivered in
connection herewith.

(e)     Each of Bayfront Investment LLC, Fireside Funding LLC, Snowcap Financial
LLC, Desert Tree Capital LLC, and Green Meadow Financial LLC, all Delaware
limited liability companies, has executed and delivered to Agent a Guaranty and
a Security Agreement, each in form and content acceptable to Agent.

(f)     Borrower has caused Bank of America to execute and deliver to Agent a
blocked account control agreement (with shifting control), in form and content
acceptable to Agent, with respect to Borrower’s lockbox account at Bank of
America for the payment of the Notes Receivable and Eligible Tax Liens.

(g)     Borrower has paid all expenses incurred by Agent in connection with this
transaction, including UCC search fees, other out-of pocket costs, and legal
fees and expenses of counsel to Agent incurred in connection with the
preparation and negotiation of this Amendment and any documents executed and
delivered in connection herewith.

(h)     Borrower has provided Agent with the appropriate certificates and
documents evidencing the organization, existence, good standing and authority of
Borrower and each Guarantor, including copies of organizational documents and a
resolution or consent authorizing the execution and delivery of this Amendment
and other documents executed in connection herewith.

(i)     Borrower has provided Agent such other items as Agent may reasonably
require.

4.     Representations and Warranties. Borrower represents to Agent and the
Banks that, as of the date of this Amendment and after giving effect to the
provisions hereof, (a) the representations and warranties set forth in the
Credit Agreement and each of the other Loan Documents to which it is a party are
true and correct in all material respects as if made on and as of the date
hereof (other than those representations and warranties expressly limited by
their terms to a specific date), (b) no Event of Default has occurred and is
continuing, and (c) no event has occurred since the date of the most recent
financial statements delivered pursuant to the Credit Agreement that has caused
a Material Adverse Effect in the financial condition of Borrower.

5.     Further Assurances. Borrower agrees that it shall, upon request of Agent,
duly execute and deliver, or cause to be duly executed and delivered, to Agent
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Agent to carry out the
provisions and purposes of this Amendment.

6.     No Claim, Cause of Action or Defense. Borrower agrees that no facts,
events, status or conditions presently exist which, either now or with the
passage of time or the giving of notice or both, presently constitute or will
constitute a basis for any claim or cause of action against Agent or the Banks
or any defense to the payment of any of the indebtedness evidenced or to be
evidenced by any of the Loan Documents.

 

6



--------------------------------------------------------------------------------

7.      Reference to and Effect on the Credit Agreement.

(a)     Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.

(b)     Each of the Loan Documents is hereby amended and modified to the extent
necessary to give full force and effect to the terms of this Amendment, and each
of such Loan Documents shall hereafter be construed and interpreted after giving
full force and effect to the terms of this Amendment.

(c)     Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(d)     Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Banks, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

8.      Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Texas. This Amendment has been
entered into in Bexar County, Texas and shall be performable for all purposes in
Bexar County, Texas.

9.      Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10.     Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

PROPEL FINANCIAL SERVICES, LLC,

as the Borrower

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

Signature Page

Amendment No. 2 to Credit Facility Loan Agreement

Propel Financial Services, LLC



--------------------------------------------------------------------------------

GUARANTOR JOINDER PAGE

Guarantors consent to the modification and amendment of the Credit Agreement
evidenced by this Amendment. The Guaranty Agreements executed by Guarantors
shall continue in full force and effect, and are hereby ratified and confirmed
by Guarantors in all respects.

 

ENCORE CAPITAL GROUP, INC.,

a Delaware corporation

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title:   Executive Vice President, Chief

 Financial Officer, and Treasurer

 

RIOPROP VENTURES, LLC,

a Texas limited liability company

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

 

BNC RETAX, LLC,

a Texas limited liability company

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

 

RIOPROP HOLDINGS, LLC,

a Texas limited liability company

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

 

Signature Page

Amendment No. 2 to Credit Facility Loan Agreement

Propel Financial Services, LLC



--------------------------------------------------------------------------------

BAYFRONT INVESTMENT LLC,

a Delaware limited liability company

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

 

FIRESIDE FUNDING LLC,

a Delaware limited liability company

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

 

SNOWCAP FINANCIAL LLC,

a Delaware limited liability company

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

 

DESERT TREE CAPITAL LLC,

a Delaware limited liability company

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

 

GREEN MEADOW FINANCIAL LLC,

a Delaware limited liability company

By: 

 

/s/ Paul Grinberg

Name: Paul Grinberg

Title: Treasurer

 

Signature Page

Amendment No. 2 to Credit Facility Loan Agreement

Propel Financial Services, LLC



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Bank

By: 

 

/s/ David Pope

Name: David Pope

Title: President

 

AMEGY BANK NATIONAL ASSOCIATION,

as a Bank

By: 

 

/s/ Amanda R. McChesney

Name: Amanda R. McChesney

Title: Vice President

 

BOKF, National Association,

as a Bank

By: 

 

/s/ Michael Rodgers

Name: Michael Rodgers

Title: Senior Vice President

 

CITY BANK,

as a Bank

By: 

 

/s/ Stan Mayfield

Name: Stan Mayfield

Title: Overton Branch President

 

LONE STAR NATIONAL BANK,

as a Bank

By: 

 

/s/ Raymond Cisneros

Name: Raymond Cisneros

Title: Executive Vice President and CCO

 

GREEN BANK, N.A.,

as a Bank

By: 

 

/s/ Ryan Craig

Name: Ryan Craig

Title: Vice President

 

Signature Page

Amendment No. 2 to Credit Facility Loan Agreement

Propel Financial Services, LLC